DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 07 March 2019.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (US 2011/0049465).
Re: independent claims 1 and 8, Nagashima discloses an electronic device, comprising: a chip package (figs. 31-32) comprising one or more dies, at least one of the one or more dies comprising: a memory device (fig. 17), comprising: a stack of layers comprising at least one phase change layer (25, [0070]); and Docket # AB8560-US25a dielectric layer (30) over one or more sidewalls of at least the phase change layer, the dielectric layer comprising nitrogen and boron [0141]. 
Re: independent claim 14, Nagashima discloses a method of fabricating a memory device, comprising: depositing a stack of layers over a substrate, the stack of layers comprising at least one phase change layer (25, [0070]); etching through a thickness of the stack of layers such that one or more sidewalls of the at least one phase change layer are exposed (fig. 13); and depositing a dielectric layer (figs. 16-17) over at least the one or more sidewalls of at least the phase change layer, the dielectric layer comprising nitrogen and boron [0141].
Re: claims 6, 13 and 19, Nagashima discloses device of claims 1 and 8 and the method of claim 14, wherein the stack of layers further comprises at least one selector layer (24).
Re: claim 7, Nagashima discloses an integrated circuit comprising the memory device of claim 1 (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 2011/0049465).
Re: claim 20, Nagashima discloses the method of claim 14.
Nagashima does not disclose wherein the at least one phase change layer comprises chalcogenide. However, chalcogenide is well known in the art as a phase change material.

Allowable Subject Matter
Claims 2-5, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. US 10,381,072 teach a phase change memory stack with a boron nitride sidewall liner.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/30/2022